DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	
The amendments filed on 03/01/22 has been entered.  Claims 16-20 remain pending.  Claim 16 has been amended.  Claims 11-15 have been canceled.  

	
Response to Arguments
Applicant's arguments filed 3/1/22 have been fully considered but they are not persuasive. 
Regarding amended claim 16, Applicant argues on page 5 that “Bovier does not teach or suggest the use of an existing magnet coil of a magnetic resonance system to generate reduced magnetic fields (e.g., magnetic fields with lower strength) in the proximity of the cold head”.  Examiner has carefully considered Applicant’s arguments and respectfully disagrees.  
First, it is noted that amended claim 16 does not recite the term “existing” magnet coil of the magnetic resonance system anywhere in the claim. Secondly, the claim does not disclose what is considered a (existing) magnet coil of the magnetic resonance system.  The magnet coil of Bovier is used in a magnetic resonance system; therefore, it appears that the coil used in Bovier is a magnet coil of the magnetic resonance system. Applicant states in page 4 that “For example, as described in described in Applicant's specification, a magnet coil of a magnetic resonance system can include a polarizing magnet coil, a gradient coil, or the like”.  It is unclear whether the Applicant is arguing that an existing coil is a gradient coil, shim coil, RF coil, etc. of an MRI system since the claim does not explicitly disclose the specific use to these types of coils in the claim. Rather, the claim only discloses that general coil of a magnetic resonance system is used. For these reasons, it is the examiner’s position that Bovier teaches magnet windings which form a magnet coil of the magnetic resonance system. 
Regarding amended claim 16, applicant also argues on page 5-6 that “the controller of Markiewicz is not configured to drive a magnet coil of a magnetic resonance system to purposely generate a reduced magnetic field within the proximity of a cold head” and the combination of Bovier and Markiewicz. These arguments have been considered but are moot because the new ground of rejection does not rely on the Markiewicz reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bovier et al., US 2005/0253676 in view of Tsuda, 20010013778
Regarding claim 16,  Bovier discloses an active shield (Para [0033]; active shield with coils) for reducing magnetic field instabilities caused by time-varying dipole fields (Para [0006] discloses a time–dependent magnetization of the regenerator material; [0010], [0049] discloses existence of dipole fluctuations and disturbances of regenerator material) generated by a mechanical cryocooler (Para [0049]- [0050]; Fig. 1; pulse tube cooler P having regenerator material r) that forms a part of a magnetic resonance system (Para [0041]; cooler is part of magnetic resonance system), comprising: 
magnet windings (Para [0032]-[0033]; Claim 20; a magnet arrangement with coils is used to suppress em disturbance) positioned proximate a cold head of the mechanical cryocooler (Fig. 1; Claim 15; shielding disposed around regenerator material r of pulse tube cooler P), wherein the magnet windings form a magnet coil of the magnetic resonance system;  
the magnet windings of the magnet coil generate a reduced magnetic field proximate the cold head such that a magnetic moment of regenerator materials on the cold head is reduced (Para [0032]-[0036]; “active shielding of this type reduces the magnetic field at the location of the magnetic regenerator material”), thereby reducing the magnetic field instabilities caused by time-varying dipole fields generated by the mechanical cryocooler (Para [0006], [0036]; pulse tube cooler vibrations cause oscillations of magnetic shielding which is reduced by the coils; therefore, the coil arrangement reduced field instabilities generated by the cryocooler/ time-dependent magnetization of regenerator). 
 	Bovier does not explicitly disclose a controller in communication with the magnet coil and configured to drive the magnet windings to drive the magnet windings of the magnet coil to generate a reduced magnetic field. However, Tsuda is in the field of magnetic resonance systems and teaches a controller in communication with a magnet coil (Fig. 1; Abstract; correction magnetic field power source 13 controlled by CPU 10 drives a magnetic field correction coil 14) and configured to drive magnet windings of the magnet coil to generate a reduced magnetic field (See Fig. 3 and 5 showing magnetic field before and after correction respectively) proximate a cold head (Fig. 1; helium refrigerator 20 attached on upper cryostat 16 is proximate the correction coil 14).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the controller to drive a coil based on a distortion as taught by Tsuda into the active shield of Bovier for the benefit of controlling the operation of the shield in order to provide adjustment to an unwanted field. 
Regarding claim 17, Bovier in view of Tsuda discloses the active shield as recited in claim 16.  Bovier discloses windings that are driven based on a moment of a regenerator material (Para [0033]; magnetization of regenerator material compensation through shielding).  Tsuda teaches wherein magnet windings are driven by the controller based on current waveform that are selected at least in part based on a magnetic distortion caused by regenerator materials (Figs. 1, 3, 5; coil 14 is driven by cpu 10 through power supply 13 comprising a current which is activated based on the distortion of the magnetic field due to the vibration of the refrigerator 20).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the controller to select current applied to a coil in the system as taught by Tsuda into the active shield device of Bovier for the benefit of reducing the interference due to distortion from the regenerator materials so that proper operation of instrumentation in the system can be achieved. 
 Regarding claim 18, Bovier discloses wherein a geometry of the magnet windings is designed based at least in part on at least one of the magnetic moment of the regenerator materials or a magnetic field strength of the magnetic resonance system (Para [0032], [0035]; solenoid coil arrangement  is used to suppress stray fields. Addition coils can also be used to compensate for residual disturbances.  Therefore, arrangement of the coils is based on a strength of the magnetic field, i.e. stray and residual fields). 
 	Regarding claim 19, Bovier discloses wherein the magnet windings are at least one of superconducting or resistive (para [0032]; superconducting wires). 
 	Regarding claim 20, Bovier discloses wherein the mechanical cryocooler is one of a Gifford-McMahon cryocooler or a pulse tube cryocooler (Fig. 1; pulse tube cooler P).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868